Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on February 12, 2021 in response to the Office Action of November 13, 2020 is acknowledged and has been entered. 
The objections to claims 1 and 15 are now withdrawn in view of the claim amendment. 
The rejections to claims 108 and 14-15 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendment.
The rejection to claims 1, 8 and 14-15 under 35 U.S.C 102(a)(2) is now withdrawn in view of the claim amendment.
The rejections to claims 2-7 under 35 U.S.C 103 are now withdrawn in view of the claim amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Election/Restrictions
Claim 1 is allowable. Claims 9-13 and 16-21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Special Technical Feature 1, 2 and 3, as set forth in the Office action mailed on September 17, 2020, is hereby withdrawn and claims 9-13 and 16-21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Ms. Catherine Feldman (Reg. No. 65,662) on April 02, 2021 with Applicant’s approval obtained. 

Amendments to the claims:
Claims 1-7, 10 and 12-21 are amended to (1) clarify the scope of the claimed invention, (2) avoid potential indefiniteness issue, (3) correct minor informalities, (4) cancel redundant claims 8, 9 and 11, and change claim dependency accordingly, and (5) cancel claim 22 that has a conflict scope to claim 1.
Claims 8-9, 11 and 22 are cancelled. 

Claim 1. A micromachined ultrasonic transducer (MUT) array arranged to be protected from an over-current condition comprising: 
a substrate; 
a plurality of MUT cells formed on the substrate, each MUT cell of the plurality of MUT cells having a membrane comprising a top electrode and a bottom electrode coupled to the substrate, 
wherein one of the top electrode or the bottom electrode is a common electrode arranged to be provided with a common reference potential and the other of the top electrode or the bottom electrode is a signal electrode arranged to be coupled to an alternating current (AC) signal; and 
a protection circuit comprising a sense circuit, and being coupled to a current path of one of the top electrode or the bottom electrode of each MUT cell,
wherein the sense circuit is coupled to the current path and adapted to sense the over-current condition, and 
wherein the protection circuit is arranged to interrupt the current paths to disable the plurality of MUT cells and to re-enable only operational MUT cells of the plurality of MUT cells such that a failed MUT cell is isolated from the operational MUT cells under the over-current condition.





	Claims 2-7 and 14-15: in the preamble, the word “Claim” is corrected to –claim--.

Claim 10. The micromachined ultrasonic transducer (MUT) array of claim 1, wherein the protection circuits are further arranged to sequentially re-enable the operational MUT cells

Claim 12. The micromachined ultrasonic transducer (MUT) array of [[Claim]]claim 10, wherein the protection circuits are further arranged to sequentially re-enable the operational MUT cells by means of a shift register.  

Claim 13. The micromachined ultrasonic transducer (MUT) array of [[Claim 9]]claim 1, wherein an attempt by [[a ]]the protection circuit to re-enable [[a ]]the failed MUT cell results in the failed MUT cell [[being ]]remain disabled.  

Claim 16. The micromachined ultrasonic transducer (MUT) array of [[Claim ]]claim 1 further comprising a direction current (DC)[[D.C. ]] bias voltage supply coupled to the common electrode and arranged to provide the common reference potential to said common electrode, 
wherein the common reference potential corresponds to a [[high ]]voltage V, [[and ]]wherein at least [[that ]]a portion of the protection circuit [[which ]]is coupled to the current path, and wherein the portion of the protection circuit exhibits a breakdown voltage which is at least equal to V.  

Claim 17. The micromachined ultrasonic transducer (MUT) array of [[Claim]]claim 16, wherein the portion of the protection circuit plurality of MUT cells

Claim 18. The micromachined ultrasonic transducer (MUT) array of [[Claim]]claim 17, wherein the portion of the protection circuit 

Claim 19. The micromachined ultrasonic transducer (MUT) array of [[Claim]]claim 16, wherein the portion of the protection circuit plurality of MUT cells

Claim 20. The micromachined ultrasonic transducer (MUT) array of [[Claim]]claim 19, wherein the portion of the protection circuit 

Claim 21. The micromachined ultrasonic transducer (MUT) array of [[Claim]]claim 1 further comprising a direction current (DC)[[D.C. ]] bias voltage supply coupled to the common electrode and arranged to provide 
wherein at least [[that ]]a portion of the protection circuit [[which ]]is coupled to the current path, wherein the portion of the protection circuit further comprises integrated circuitry fabricated with a process rating of voltage V, and wherein corresponds that does not exceed voltage V.  

Allowable Subject Matter
Claims 1-7, 10, and 12-21 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The limitations recited in claim 1 in regard to the features of “the protection circuit is arranged to interrupt the current paths to disable the plurality of MUT cells and to re-enable only operational MUT cells of the plurality of MUT cells such that a failed MUT cell is isolated from the operational MUT cells under the over-current condition", combination with the other claimed elements, is not taught or disclosed in the prior art. 
Dependent claims 2-7, 10 and 12-21 are allowed at least by virtue of their respective dependency upon an allowable claim.

The prior arts relevant to the claimed invention are cited below. The Lee reference has been cited in the Notice of References Cited PTO-892 Form dated November 13, 2020.
Lee et al., US 2006/0145059 A1. This reference was cited in the previous rejection for the teaching of a protection circuit in a MUT array. The protection circuit is a fuse connected to one or more MUT cells and, upon an over-current condition, disables all the MUT cells that are connected to the fuse. Lee does not teach that the protection circuit re-enable only operational MUT cells of the 
Thiele et al., US 2012/0008238 A1. This reference discloses in the Abstract an over-current detection circuit that is configured to signal an over-current condition and a protection circuit that is configured to disable an activation of the first transistor in response to a detected over-current. Thiele further teaches that the disabled first transistor is re-enabled after a time interval has elapsed. Thiele does not teach that the protection circuit controls a plurality of cells and under an over-current condition, disable all the cells and re-enable only the operational cells while leaving the failed cell disabled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793